Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06/14/2022 has been entered.  Claims 1, 4, 7, 9, 12, 19 and 22 have been amended.  No claims have been added.  Claims 3, 8 and 18 has been cancelled.  Claims 1-2, 4-7, 9-13, 17 and 19-23 are still pending in this application, with claims 1, 7 and 12 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-13, 17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-7, 9-13, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman (US 2020/0344815; hereinafter Svedman) in view of PRACH Procedure Considerations – R1-1718532 – Qualcomm (hereinafter R1-1718532).
Regarding claim 1, Svedman shows a random access method for a User Equipment (UE) (Figure 10 shows a random access method performed by a wireless device.), comprising:
initiating random access on one or more Synchronization Signal (SS) blocks (Figure 10; Par. 0029-0030, 0064, 0135; noted selecting a random access resource from the identified set of random access resources and a random access preamble index from the identified set of random access preamble indexes to be used for transmission of a selected RACH preamble on one or more SSBs.); and
sending random access information on each SS block to a network side device (Figure 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Svedman shows all of the elements including sending random access information on each SS block to a network side device, as discussed above.  Svedman does not specifically show sending the number of preambles sent on each SS block to the network side device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by R1-1718532.  Specifically, R1-1718532 shows sending the number of preambles sent on each SS block to the network side device (Section 2: noted that the association between SS blocks and RACH preamble indices and/or RACH resources is based on the actually transmitted SS block indicated in the RMSI.).
In view of the above, having the system of Svedman, then given the well-established teaching of R1-1718532, it would have been obvious before the effective filing date of the claimed invention to modify the system of Svedman as taught by R1-1718532, in order to provide motivation for enabling more flexible random access configurations and allows a wider range of network implementations. 
Regarding claim 2, modified Svedman shows sending an SS block index to the network side device (Svedman: Figures 2 and 10; Par. 0080-0082; noted S’ included in the transmission of the selected SSBs.).
Regarding claim 4, modified Svedman shows the number of preambles sent on each unsuccessfully-accessed SS block and/or the number of preambles sent on a successfully-accessed SS block (Svedman: Table 11; Par. 0058, 0126; noted the value range of number of preambles per SSB per PRACH resource (P) depends on the configured number of SSBs per PRACH resource (S).).
Regarding claim 5, modified Svedman shows sending information about a time-frequency resource for the random access on each SS block to the network side device (Svedman: Figures 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Regarding claim 6, modified Svedman shows wherein the information about the time-frequency resource comprises an index with which the time-frequency resource is associated (Svedman: Figure 2; Table 11; Par. 0032; noted in some embodiments, a subset of preamble indices may be a subset of the set of the indices of the PRACH preambles (preamble sequences) available in a PRACH resource. The set of indices available in a PRACH resource may be limited by various configurations such as a configuration of restricted set.).
Regarding claim 7, Svedman shows a random access method for a network side device (Figure 11 shows a random access method performed by a network device.), comprising:
receiving random access information on each of one or more Synchronization Signal (SS) blocks from a User Equipment (UE) (Figures 2 and 10-11; Par. 0029-0030, 0064, 0135-0136, 140; receiving a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs from a UE.).
Svedman shows all of the elements including receiving random access information on each of one or more SS blocks from a UE, as discussed above.  Svedman does not specifically show receiving a number of preambles sent on each SS block from the UE.
However, the above-mentioned claim limitations are well-established in the art as evidenced by R1-1718532.  Specifically, R1-1718532 shows receiving a number of preambles sent on each SS block from the UE (Section 2: noted that the association between SS blocks and RACH preamble indices and/or RACH resources is based on the actually transmitted SS block indicated in the RMSI.).
In view of the above, having the system of Svedman, then given the well-established teaching of R1-1718532, it would have been obvious before the effective filing date of the claimed invention to modify the system of Svedman as taught by R1-1718532, in order to provide motivation for enabling more flexible random access configurations and allows a wider range of network implementations. 
Regarding claims 9, 10 and 11, these claims are rejected using the same reasoning as presented in the rejection of claims 4, 5 and 6, respectively.
Regarding claim 12, Svedman shows a User Equipment (UE) (Figures 1 and 12 shows a UE performing the method of Figure 10.), comprising: 
a first processor and a first transceiver (Figure 12; noted UE includes at least one processor and a transceiver.), wherein the first processor is configured to 
initiate random access on one or more Synchronization Signal (SS) blocks (Figure 10; Par. 0029-0030, 0064, 0135; noted selecting a random access resource from the identified set of random access resources and a random access preamble index from the identified set of random access preamble indexes to be used for transmission of a selected RACH preamble on one or more SSBs.), and 
the first transceiver is configured to send random access information on each SS block to a network side device (Figure 2 and 10; Par. 0029-0030, 0064, 0135-0136; transmitting a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs.).
Svedman shows all of the elements as discussed above.  Svedman does not specifically show send a number of preambles sent on each SS block to the network side device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by R1-1718532.  Specifically, R1-1718532 shows the step to send a number of preambles sent on each SS block to the network side device (Section 2: noted that the association between SS blocks and RACH preamble indices and/or RACH resources is based on the actually transmitted SS block indicated in the RMSI.).
In view of the above, having the system of Svedman, then given the well-established teaching of R1-1718532, it would have been obvious before the effective filing date of the claimed invention to modify the system of Svedman as taught by R1-1718532, in order to provide motivation for enabling more flexible random access configurations and allows a wider range of network implementations. 
Regarding claim 13, Svedman shows a network side device (Figures 1 and 12 shows a network device (i.e. BS/eNB) performing the method of Figure 11.), comprising: 
a second processor and a second transceiver (Figure 12; noted network device includes at least one processor and a transceiver.);
wherein the second transceiver is configured to realize the random access method (Figures 2 and 10-11; Par. 0029-0030, 0064, 0135-0136, 140; receiving a preamble with the selected random access preamble index on the selected random access resource on one or more SSBs from a UE.) for the network side device according to claim 7.
	Regarding claims 17, 19, 20 and 21, these claims are rejected using the same reasoning as presented in the rejection of claims 2, 4, 5 and 6, respectively.
Regarding claim 22, modified Svedman shows receiving a number of preambles sent on each SS block from the UE (R1-1718532: Section 2: noted that the association between SS blocks and RACH preamble indices and/or RACH resources is based on the actually transmitted SS block indicated in the RMSI.), 
wherein the number of preambles sent on each SS block comprises the number of preambles sent on each unsuccessfully-accessed SS block and/or the number of preambles sent on a successfully-accessed SS block (Svedman: Table 11; Par. 0058, 0126; noted the value range of number of preambles per SSB per PRACH resource (P) depends on the configured number of SSBs per PRACH resource (S).).
Regarding claim 23, this claim is rejected using the same reasoning as presented in the rejection of claims 5 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210127324 A1 - relates to beam order during user equipment transmission beam sweeping and downlink transmission beam identification for Msg1 based system information request.
US 10917825 B2 - relates, in general, to wireless communications and, more particularly, to a multi-beam random access procedure in handover execution.
US 20200037297 A1 - determining beam reciprocity for a beam of a wireless transmit/receive unit (WTRU).
US 20190364596 A1 - relates, in general, to random access procedures used in wireless communications and more specifically to NR-RACH configurations in time.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/29/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413